Citation Nr: 1525207	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-22 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a left ear hearing loss disability.

3.  Entitlement to service connection for left ear tinnitus.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to May 1981, for which he received an honorable discharge.  He had additional active duty service from May 1981 to June 1985 and was discharged "under other than honorable conditions."  In a May 2005 decision, the Board held the Veteran was barred from entitlement to VA benefits for the second period of service only.  

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In August 2014, the Veteran attended a Travel Board hearing before the undersigned.  The hearing transcript is of record.

As this decision was ready for release a Motion to Advance the Case on the Docket was received.  As the decision is ready for release this motion is moot and further action on it will not be taken.


FINDINGS OF FACT

1.  At the August 2014 hearing, the Veteran withdrew his appeal on the issues of entitlement to service connection for a left knee disorder, a left ear hearing loss disability and left ear tinnitus.

2.  In a November 1991 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a back disorder, and the denial was confirmed by the Board in an unappealed May 2005 decision.

3.  The evidence received since the final May 2005 rating decision does not relate to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to the issue of entitlement to service connection for a left knee disorder, have been met.  38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to the issue of entitlement to service connection for a left ear hearing loss disability, have been met.  38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to the issue of entitlement to service connection for left ear tinnitus, have been met.  38 C.F.R. § 20.204 (2014).

4.  The May 2010 Board decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

5.  New and material evidence has not been received since the May 2010 Board decision to reopen the claim of entitlement to service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  The withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the August 2014 hearing, the Veteran withdrew his appeal on the issues of entitlement to service connection for a left knee disorder, a left ear hearing loss disability and left ear tinnitus.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as it pertains to the aforementioned issues and they are dismissed.

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA most recently notified the Veteran in November 2009 of the information and evidence needed to substantiate and complete a claim and the issue was most recently adjudicated in a June 2013 Statement of the Case.  VA has also fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim.  

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Claim to Reopen

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

If the Board issues a decision on appeal, confirming the RO's decision, then the Board's decision subsumes the RO's decision.  38 C.F.R. § 20.1104 (2014).  Moreover, if the Board's decision is not timely appealed, then it, too, is final and binding based on the evidence then of record.  38 C.F.R. § 20.1100. 

VA may reopen and review a claim if new and material evidence is submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

As noted above, a May 2005 Board decision confirmed the RO's November 1991 denial of service connection for a back disorder.  The Board reasoned the Veteran was barred from entitlement to VA benefits because he alleged his back injury was incurred during a period of service from which he was discharged under dishonorable conditions.  The Veteran did not appeal the May 2005 Board decision and it therefore became final.

Since the May 2005 Board decision, the Veteran has not submitted any evidence that demonstrates he should be entitled to VA benefits for his second period of service.  To the contrary, a December 2013 determination from the Department of the Navy denied reconsideration of his application to correct his naval records.  As such, the Veteran's character of service for his second period remains unchanged and is still considered dishonorable.  Thus, the Board has not received any new evidence of a previously unestablished fact that raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  

For the foregoing reasons, the claim of entitlement to service connection for a back disorder cannot be reopened.

The Board notes that should the Department of the Navy reconsider the Veteran's character of discharge for his second period of service, the Veteran may resubmit his claim at any point thereafter. 


ORDER

The appeal is dismissed with respect to the issue of entitlement to service connection for a left knee disorder.

The appeal is dismissed with respect to the issue of entitlement to service connection for a left ear hearing loss disability.

The appeal is dismissed with respect to the issue of entitlement to service connection for left ear tinnitus.

New and material evidence has not been received to reopen the claim of entitlement to service connection for a back disorder, and the claim to reopen is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


